STATE OF MICHIGAN

                       COURT OF APPEALS



MICHAEL S. SHERMAN, D.O., PC d/b/a             UNPUBLISHED
PHYSICIAN EYE CARE ASSOCIATES OF               December 17, 2015
GARDEN CITY and MICHAEL S. SHERMAN,
D.O.,

           Plaintiffs/Counter-
           Defendants/Appellees,

v                                              No. 320689
                                               Wayne Circuit Court
SHIRLEY T. SHERROD, M.D., PC, and              LC No. 08-014212-CK
SHIRLEY T. SHERROD, M.D.,

           Defendants/Counter-
           Plaintiffs/Third-Party
           Plaintiffs/Appellants,
and

GARDEN CITY HOSPITAL,

           Third-Party Defendant/Appellee.



MICHAEL S. SHERMAN, D.O., PC d/b/a
PHYSICIAN EYE CARE ASSOCIATES OF
GARDEN CITY and MICHAEL S. SHERMAN,
D.O.,

           Plaintiffs/Counter-
           Defendants/Appellees,

v                                              No. 323278; 324569
                                               Wayne Circuit Court
SHIRLEY T. SHERROD, M.D., PC, and              LC No. 08-014212-CK
SHIRLEY T. SHERROD, M.D,

           Defendants/Counter-
           Plaintiffs/Third-Party
           Plaintiffs/Appellants,

                                         -1-
and

GARDEN CITY HOSPITAL and GARY LEY,

               Third-Party Defendants.


Before: SERVITTO, P.J., and WILDER and BOONSTRA, JJ.

PER CURIAM.

        In docket no. 320689, defendants/third-party plaintiffs, Shirley T. Sherrod, M.D., P.C.
and Shirley T. Sherrod, M.D., appeal as of right the trial court’s ruling concerning the damages
issue to be litigated at trial, its award of attorney fees and expenses to plaintiffs, and its award of
additional case evaluation sanctions to third-party defendant, Garden City Hospital. In docket
no. 323278, defendants/third-party plaintiffs appeal as of right the trial court’s July 31, 2014
order, and in docket no. 324569, defendants appeal as of right the trial court’s October 22, 2014
order holding them in contempt for failing to comply with the court’s July 31, 2014 order. In
docket no. 320689, we affirm the trial court’s award of attorney fees and expenses under the
indemnification provision of the parties’ purchase agreement, but reverse in all other respects
and remand for a new trial consistent with this opinion. In docket no.’s 323278 and 324569, we
affirm.

       The basic facts of this case were set forth in a prior appeal governing this case:

       Defendants Sherrod entered into a purchase agreement to sell their ophthalmology
       medical practice to plaintiffs for $245,000. Before the sale, defendants Sherrod
       retained Richard Knuff to conduct a business valuation of the practice, and he
       concluded that it was worth $422,202.58, with the goodwill valued at
       $181,048.58. Defendants Sherrod agreed to use all reasonable efforts to transfer
       their goodwill to plaintiffs, and support the transfer in every possible way so that
       plaintiff Michael Sherman would receive the benefit of defendants' goodwill.
       Contemporaneous with the purchase agreement was an employment agreement
       executed between defendant Shirley Sherrod and Garden City. Defendant Shirley
       Sherrod agreed to continue working for the practice, part-time, for one year, in
       exchange for $50,000 as compensation.

       Despite these agreements, the relationship between Dr. Sherman and Dr. Sherrod
       soon deteriorated. According to Sherman, defendant Sherrod refused to inform
       the staff that plaintiffs now owned the practice, refused to give him the keys to the
       offices, refused to give up control of the billing process, and insisted that her
       name and billing numbers be used. Sherrod, on the other hand, claimed that
       Sherman was performing unwarranted medical procedures and cashing checks
       that rightfully belonged to her. Sherrod sent a series of emails to Knuff,
       expressing her dissatisfaction with the employment situation and her desire to
       leave. In an email dated September 27, 2008, Sherrod wrote that she had stopped
       working that week and would not return.

                                                 -2-
       A meeting between the parties and Gary Ley, president and CEO of Garden City,
       occurred on October 1, 2008. Sherrod claims that she informed the parties that
       she reported Sherman's behavior to the Office of the Inspector General, and Ley
       reportedly stated that Sherrod would be hearing from his lawyers. After this
       meeting, a series of letters between Ley and Sherrod ensued, which culminated in
       Ley writing to Sherrod that he accepted her resignation effective September 30,
       2008.

       Plaintiffs subsequently filed a complaint against defendants Sherrod alleging
       numerous causes of action, including breach of contract. Defendants Sherrod
       filed a counterclaim against plaintiffs for breach of contract and an accounting,
       and filed a third-party complaint against Garden City for a violation of the
       Whistleblowers' Protection Act (WPA), MCL 15.361 et seq. Plaintiffs moved for
       summary disposition on their breach of contract claim pursuant to MCR
       2.116(C)(10), and on defendants' counterclaims, which the trial court granted.
       The trial court also granted summary disposition to Garden City on the WPA
       claim pursuant to MCR 2.116(C)(10). Both Garden City and plaintiffs were
       granted case evaluation sanctions, despite defendants' objections and request for a
       new case evaluation because case evaluation proceeded with only two panel
       members. [Michael S Sherman, DO, PC v Shirley T Sherrod, MD, PC,
       unpublished opinion per curiam of the Court of Appeals, issued May 30, 2013
       (Docket No.’s 299045, 299775, 308263), app den 495 Mich 900; 839 NW2d 219
       (2013)].

On prior appeal to this Court, we held that the trial court properly granted summary disposition
in favor of Garden City on defendants’ WPA claim and in favor of plaintiffs on defendants’
counterclaims. We further held that, “In regard to plaintiffs' breach of contract claim, the trial
court properly found that there is no genuine issue of material fact in regard to defendant Sherrod
quitting her employment and breaching the contract. However, there is a genuine issue of
material fact regarding the amount of damages resulting from that breach. Also, while the
decision to award case evaluation sanctions to plaintiffs and Garden City was proper, the trial
court should consider on remand whether the amount should be modified for plaintiffs.” Id., slip
opinion at page 6. We thus affirmed in part, reversed in part, and remanded the matter to the trial
court for further proceedings consistent with the opinion.

         On remand, the trial court scheduled the matter for a jury trial on the issue of damages.
Prior to trial, however, myriad motions were filed. Relevant to the instant matter, plaintiffs filed
a motion to bar defendants’ efforts to re-litigate causation. Defendants responded that plaintiffs’
motion was nothing more than plaintiffs’ attempt to seek protection from the fact that they failed
to mitigate their damages. According to defendants, the defense of failure to mitigate damages is
not a new causation theory and is, instead, a defense that concerns damages such that defendant
should be allowed to introduce evidence of this defense at trial. The trial court granted plaintiffs’
motion “because, based upon the Court of Appeals Opinion dated May 30, 2013, pp. 6 and 8, the
trial is on damages only.”




                                                -3-
        A jury trial concerning damages only took place on January 27, 28, 29, 30 and February
3, 2014. The jury reached a verdict in the amount of $532,356.00 in favor of the Sherman
plaintiffs and against defendants.

       Thereafter, on February 28, 2014, the trial court held a hearing on several previously filed
motions two of which are at issue in the present appeal: third-party defendant Garden City
Hospital’s motion for additional costs and fees under MCR 2.403 (case evaluation sanctions);
and, plaintiffs’ motion for partial summary disposition as to indemnification for attorney fees.
The trial court denied third-party plaintiffs’ request for an evidentiary hearing on the issue of
case evaluation sanctions and awarded Garden City Hospital its additional requested sanctions.
An amended judgment in favor of Garden City Hospital and against the Sherman
defendants/third-party plaintiffs was entered on March 5, 2014, to reflect the additional award.

        In plaintiffs’ motion for indemnification as to attorney fees, they relied on the medical
practice purchase agreement dated May 23, 2008, to argue that defendants were liable for
indemnification of plaintiffs for the reasonable attorney’s fees and court costs they had incurred
in prosecuting the action. The trial court denied defendants’ request for an evidentiary hearing
on this issue and, on March 5, 2014, entered judgment in favor of plaintiffs and against
defendants for the attorney fees, expert fees, costs and expenses incurred pursuant to the May 23,
2008 purchase agreement.

        In July 2014, plaintiffs moved the trial court for an order enjoining defendants from
transferring assets and to turn over records related to a specific trust. Plaintiffs asserted that
since entry of the judgment in their favor and against defendants, defendants have done
everything they could to avoid having to satisfy the judgment, including transferring funds from
a specified pension plan and trust. In a July 31, 2014 order, the trial court ordered defendants to
disclose to plaintiffs the financial institution in which the trust currently exists and the amount of
money in the trust and to deposit the trust funds into a financial institution if they were not
currently in one. The trial court further ordered that neither defendants nor anyone acting on
their behalf shall sell, transfer, assign, destroy, conceal, or otherwise dispose of any trust assets
and shall turn over any trust documents to plaintiffs.

       In September 2014, plaintiffs filed a motion to show cause why defendants should not be
held in contempt of court for failure to comply with the trial court’s July 31, 2014 order.
According to plaintiffs, defendants refused to comply with the order concerning the location of
the trust and amount of trust assets. In an October 22, 2014 order, the trial court found
defendants to be in contempt of the trial court’s July 31, 2014 order.

       These consolidated appeals followed.

                                        Docket No. 320689

                       A. New Trial/Case Evaluation Sanctions (Sherman)

        On appeal, defendants first contend that they are entitled to a new trial due to the trial
court’s erroneous ruling that this Court’s May 30, 2013 opinion limited the trial to the amount of



                                                 -4-
damages only and precluded defendants from litigating the question of the causal relationship
between Dr. Sherrod’s breach of contract and the Sherman defendants’ damages. We agree.

        Interpreting the meaning of a court order involves questions of law that are reviewed de
novo. Augustine v Allstate Ins Co, 292 Mich App 408, 423-424; 807 NW2d 77 (2011). This
Court also reviews de novo whether the trial court followed this Court's ruling on remand as a
question of law. Id. In addition, “this Court reviews de novo the determination whether the law-
of-the-case doctrine applies and to what extent it applies.” Id.

        The law-of-the-case doctrine provides that this Court's determination of an issue in a case
binds both the trial court on remand and this Court in subsequent appeals. Grievance
Administrator v Lopatin, 462 Mich 235, 260; 612 NW2d 120 (2000). On remand, the trial court
may not take action that is inconsistent with the judgment of this Court. Id. “[T]he trial court is
bound to strictly comply with the law of the case, as established by [this Court], according to its
true intent and meaning.” Kasben v Hoffman, 278 Mich App 466, 470; 751 NW2d 520
(2008)(quotation marks and citation omitted).

        In the May 30, 2013 opinion, this Court affirmed the trial court’s order granting summary
disposition in favor of plaintiffs on their breach of contract claim against defendants and on
defendants’ counter-claims against them pursuant to MCR 2.116(C)(10). This Court stated, “. . .
there is no genuine issue of material fact regarding Sherrod's decision to quit her employment.
In doing so, she failed to adhere to her obligations under the purchase agreement to transition the
practice and transfer her goodwill.” Sherman, supra, at slip opinion page 3. This Court further
stated, “We agree with plaintiffs that there is no genuine issue of material fact regarding whether
defendants first breached the contract, thereby causing plaintiffs damage. Nevertheless, we do
find that there is a genuine issue of material fact regarding the amount of damages.” Id. at page
4.

       Here, plaintiffs sought to recover for defendants' breach of contract when Sherrod
       quit her employment. Plaintiffs requested and received $181,048.58, representing
       the amount of goodwill in the business, as calculated in the business valuation
       report that defendants Sherrod had prepared in expectation of selling the practice.
       Yet, damages are generally “an issue of fact, and questions of fact are, of course,
       generally decided by the trier of fact [.]” McManamon v Redford Tp, 273 Mich
       App 131, 141; 730 NW2d 757 (2006). While plaintiffs claim that the business
       valuation report represented the amount of goodwill in the business, this report
       was current as of December 31, 2006, and the purchase agreement was not
       executed until May 23, 2008. Moreover, even if the loss of goodwill is the
       appropriate measure of damages, plaintiffs failed to produce any evidence, such
       as expert testimony, demonstrating that defendants' breach resulted in a loss of
       any or all of the goodwill in the practice. [Id. at page 4].

This Court concluded, “In regard to plaintiffs' breach of contract claim, the trial court properly
found that there is no genuine issue of material fact in regard to defendant Sherrod quitting her
employment and breaching the contract. However, there is a genuine issue of material fact
regarding the amount of damages resulting from that breach.” Id. at page 6. The plain language
of this Court’s opinion makes clear that plaintiffs had established only that they had suffered

                                                -5-
some damages as a result of defendants’ breach of the parties’ contract. However, the type and
amount of damages that plaintiffs had suffered as a result of defendants’ breach remained at
issue.

        Prior to the start of the jury trial held on remand, defendants argued that they should be
permitted to present evidence at trial concerning causation of the damages and additional
evidence that there were mitigating factors that should limit the amount of damages recoverable
by plaintiffs. Defendants are correct. While damages are an element of a breach of contract
action (New Freedom Mortg Corp v Globe Mortg Corp, 281 Mich App 63, 69; 761 NW2d 832
(2008)), a party to a contract who is injured by another's breach of the contract is entitled to
recover from the latter only damages for such injuries as are the direct, natural, and proximate
result of the breach. Farm Credit Services of Michigan's Heartland, PCA v Weldon, 232 Mich
App 662, 679; 591 NW2d 438 (1998). The type and amount of damages that were the direct,
natural, and proximate result of defendants’ breach of contract (i.e., those damages that were
caused by the breach) could only be established through testimony and evidence. To determine
the amount of damages plaintiffs were entitled to recover necessarily required proof of a nexus
between defendants’ breach of contract and the specific damages sought. The only testimony
permitted by the trial court, however, was that of certified public accounts (CPA’s) concerning
numerical amounts. While the experts gave some testimony as to how the monetary damages
related to the defendants’ breach, there is no indication that they were in a position to make such
determinations.

        Plaintiffs’ expert, Rodney Crawford, for example, testified that there are a number of
different types of damages a business can sustain in a breach of contract action including loss of
profits, expectation damages, and loss of investment value in a business. Crawford testified that
in the present case, the damage period continued beyond the eight months in which Dr. Sherrod
failed to fulfill her employment contract with plaintiffs. Crawford testified that the 12-month
period of Dr. Sherrod’s employment was to be a transition period for the business and if the
transition never effectively occurs, and patients and business are lost as a result of that, the
damages do not suddenly stop at the end of the transition period; damages continued for the
entire period of the time that plaintiffs owned the practice. Crawford testified that after
reviewing the relevant historical financial documentation, he was able to present two different
damage scenarios, differing only in the reasonable expectation of what plaintiffs’ revenue stream
would have been. Because of the limitations of the trial parameters, defense counsel was
relegated to questioning this witness as to Dr. Sherman’s familiarity with the volume of business
in each of the two offices prior to his purchase of the business and how business was obtained.

        Defendants called Jay Sergeant as their expert witness. Sergeant’s testimony was
essentially that Crawford’s methods in calculating damages were highly flawed and highly
speculative. He testified that the calculations were not reasonable based on the facts. According
to Sergeant, based on the documents he reviewed and his own analysis, plaintiffs suffered no
damages as a result of defendants’ breach of contract. Again, however, there is no indication
that Sergeant had or would have any first-hand knowledge about whether any of defendants’
goodwill was transferred before her breach, how business was obtained prior to or after the sale
of the business, or any other factor that may influence the actual amount of damages suffered by
plaintiffs as a result of defendants’ breach.


                                                -6-
        In sum, this Court, in its May 30, 2013 decision, determined that there was no uncertainty
as to the fact of damages concerning defendants’ breach of contract. However, the amount of
damages attributable to the breach required testimony and evidence to establish that plaintiffs
recovered only those damages as could be said to have directly, naturally, and proximately
flowed from defendants’ breach. Farm Credit Services of Michigan's Heartland, PCA, 232 Mich
App at 679. The trial court erred in ruling otherwise and in limiting the trial to a presentation of
numbers only, without allowing testimony and evidence to support or discredit that the numbers
were caused by defendants’ breach. A new trial is thus ordered.

        Defendants also state that the trial court should have allowed testimony regarding
plaintiffs’ mitigation of damages. Mitigation of damages is a legal doctrine that seeks to
minimize the economic harm arising from wrongdoing. Morris v Clawson Tank Co, 459 Mich
256, 263; 587 NW2d 253 (1998). In a contract action, a party injured by wrongdoing must make
every reasonable effort to minimize damages and the injured party cannot recover for any item of
damage which could have been avoided through reasonable means. Id. at 263-264.

        Defendants offer no argument on the issue of mitigation of damages. It is not sufficient
for a party “simply to announce a position or assert an error and then leave it up to this Court to
discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments,
and then search for authority either to sustain or reject his position.” Wilson v Taylor, 457 Mich
232, 243; 577 NW2d 100 (1998). Nevertheless, because we are remanding for a new trial, we
again clarify that our May 30, 2013 opinion simply indicated that there was no question as to the
fact of damages. Only those damages that are have directly, naturally, and proximately flowed
from defendants’ breach are recoverable. Farm Credit Services of Michigan's Heartland, PCA,
232 Mich App at 679.

       Because defendants are entitled to a new trial, their summary statement regarding error
with respect to case evaluation sanction award in favor of plaintiffs is moot.

                                    B. Award of Attorney Fees

       Defendants next argue that the trial court erred in awarding plaintiffs all of the attorney
fees and expenses they had incurred in pursuing the litigation because the indemnification
provision in the parties’ contract relied upon by the trial court does not apply under the
circumstances, because contractual attorney fees are considered damages which are to be
determined by the jury, because the trial court failed to conduct an evidentiary hearing
concerning the requested fees, and because the amount of fees requested was unreasonable. We
disagree.

        This Court applies the same contract construction principles to indemnity contracts that
govern any other type of contract. Zahn v Kroger Co of Mich, 483 Mich 34, 40; 764 NW2d 207
(2009). Where parties have expressly contracted with respect to the duty to indemnify, the
extent of the duty must be determined from the language of the contract. Grand Trunk W RR,
Inc v Auto Warehousing Co, 262 Mich App 345, 353; 686 NW2d 756 (2004). An
indemnification provision is to be construed to effectuate the intentions of the parties to the
contract, which is determined through review of the contract language, the situation of the
parties, and the circumstances involved in the initiation of the contract. Triple E Produce Corp v

                                                -7-
Mastronardi Produce, Ltd., 209 Mich App 165, 172; 530 NW2d 772 (1995). When the language
of the contract is clear and unambiguous, interpretation is limited to the actual words used, and
an unambiguous contract must be enforced according to its terms. Burkhardt v Bailey, 260 Mich
App 636, 656; 680 NW2d 453 (2004).

      The parties’ medical         practice   purchase    agreement     contained    the   following
indemnification provision:

       15. Indemnification by Seller. Seller shall indemnify and hold Purchaser
       harmless against any and all loss, injury, liability, claim, damage or expense,
       including reasonable attorneys' fees, interest, court costs and amounts paid in
       settlement of claims, suffered by Purchaser which results from any breach by
       Seller of any representations or warranties made by Seller in this Agreement and
       the failure by Seller to perform any of its obligations under this Agreement and
       any claims made against Purchaser arising out of (i) Seller's ownership use,
       operation or sale of the Tangible or Intangible Practice Assets, the Practice, or the
       office facility at which the Practice is currently conducted, including but not
       limited to claims related to or arising out of the hiring, firing, disciplining or
       supervising, prior to Closing, of any of Seller's employees; (ii) all liabilities
       arising out of claims alleging damage to the environment or similar claims with
       respect to the conduct of the Practice or the use, occupation, ownership, or
       operation by Seller and any of Seller's predecessors of real property prior to the
       Closing, (iii) the Practice's billing practices prior to Closing; or (iv) any of the
       obligations, liabilities or commitments of Seller or Physician not expressly
       assumed by Purchaser under this Agreement.

        Defendants first argue that this indemnification provision does not apply in the present
circumstances because provisions such as the above are applicable to claims brought against the
indemnitee by third parties, not to direct claims between the parties themselves. However, “an
indemnity contract creates a direct, primary liability between the indemnitor and the indemnitee
that is original and independent of any other obligation.” Miller-Davis Co v Ahrens Const, Inc,
495 Mich 161, 173; 848 NW2d 95 (2014). “Michigan law provides contracting parties with
broad discretion in negotiating the scope of indemnity clauses.” Id.

        The plain language of the indemnity clause at issue is all-inclusive. It requires
indemnification by plaintiffs against “any and all loss . . . damage or expense, including
reasonable attorneys' fees . . . suffered by Purchaser which results from . . . the failure by Seller
to perform any of its obligations under this Agreement and any claims made against Purchaser . .
. .” The clause uses the terms “all” and “any,” which provide for the broadest possible obligation
to indemnify. Moreover, the clause requires indemnification for those expenses suffered by
plaintiffs resulting from both defendants failure to perform their obligations under the purchase
agreement and any claims made against plaintiffs, indicating that the two were intentionally set
apart as differing sources for potential losses, damages, or expenses. Defendants also briefly
contend that the only breach that is the subject of this case is Dr. Sherrod quitting her
employment with Garden City and that, as such, she did not breach the purchase agreement and
the indemnification language set forth in § 15 of the purchase agreement did not apply.
However, the agreement stated that seller (defendants) would “use all reasonable efforts to

                                                -8-
transfer it’s and her goodwill from patients, practice relationships and referral sources to
[plaintiffs] and shall support such transfer in every possible way” (§ 6). The trial court granted
Garden City Hospital’s motion for summary disposition, finding that Dr. Sherrod quit her
employment with Garden City before the 12-month period specified in the employment
agreement. Thereafter, plaintiffs moved for summary disposition contending that because Dr.
Sherrod prematurely quit her employment with Garden City, she did not assist in maintaining the
patient base, transfer the practice as an ongoing business concern, or provide her goodwill as
required under the parties’ contract. The trial court granted summary disposition in plaintiffs’
favor, and we affirmed. Based upon the history and law of this case, then, more than Dr.
Sherrod’s breach of her employment contract with Garden City was at issue. Thus, the trial court
properly determined that the plain language of the indemnification clause applied in the instant
matter.

       Defendants next assert that because contractual attorney fees are an issue of damages, the
determination of the amount of attorney fees recoverable was an issue of fact for the jury to
determine. We disagree.

        Generally, attorney fees are not recoverable unless a statute, court rule, or common-law
exception provides to the contrary. Schoensee v Bennett, 228 Mich App 305, 312; 577 NW2d
915 (1998). One exception is where parties contract for the payment of reasonable attorney fees.
Sentry Ins v Lardner Elevator Co, 153 Mich App 317, 326; 395 NW2d 31 (1986). Thus, parties
to a contract may include a provision that under certain circumstances one party will be required
to pay the other side's reasonable attorney fees. Zeeland Farm v JBL Enterprises, 219 Mich App
190, 195-196; 555 NW2d 733 (1996).

        Defendants have provided no authority suggesting that payment of attorney fees as part
of an indemnity provision qualifies as damages. As previously indicated, “an indemnity contract
creates a direct, primary liability between the indemnitor and the indemnitee that is original and
independent of any other obligation.” Miller-Davis Co, 495 Mich at 173. Thus, the indemnity
provision is independent of plaintiffs’ breach of contract action against defendants and their
request for attorney fees is part and parcel of the indemnity provision rather than a request for
damages to compensate them for defendants’ breach of the parties’ contract. In many cases
where parties have an indemnification agreement that provides for payment of reasonable
attorney fees, after a jury has found in favor of one party against another on the contractual
indemnity claim, the issue of reasonable attorney fees has been submitted to and resolved by the
judge. See, e.g., Hayes v Gen Motors Corp, 106 Mich App 188, 202; 308 NW2d 452, 459
(1981); Warren v McLouth Steel Corp, 111 Mich App 496; 314 NW2d 666 (1981). The trial
court did not err in resolving the issue in this case.

        Nor did the court abuse its discretion in denying defendants’ requested evidentiary
hearing. The indemnification provision at issue specifically allows for payment of “reasonable
attorneys' fees” suffered by plaintiffs. This is consistent with historical case law. See, Redfern v
RE Dailey & Co, 146 Mich App 8, 22; 379 NW2d 451 (1985)(“Although we have construed the
parties' indemnity agreement to include attorney fees, we will stop short of a construction
condoning unreasonable attorney fees.”).



                                                -9-
               Generally, a trial court should hold an evidentiary hearing when a party is
       challenging the reasonableness of the attorney fees claimed. However, if the
       parties created a sufficient record to review the issue, an evidentiary hearing is not
       required. A trial court's decision that an evidentiary hearing is not warranted is
       reviewed for an abuse of discretion. [Kernen v Homestead Dev Co, 252 Mich
       App 689, 691; 653 NW2d 634 (2002)(internal citations omitted)].

        Here, plaintiffs moved for partial summary disposition as to indemnification for fees and
expenses based upon the indemnification provision in the parties’ purchase agreement. Plaintiffs
attached an itemization of the attorney fees and expenses they sought, totaling $420,939.56, in
support of their motion. At the February 18, 2014 hearing on plaintiffs’ motion, defendants
indicated the need for an evidentiary hearing given that the time entries provided by plaintiffs to
defendants were all redacted, that the amount of time spent seemed unusually high, that the fees
claimed appeared excessive based on prior counsel’s time spent and fees claimed, and because
one of the expert fees was for an expert that was not even going to testify at trial. The trial court
opined that plaintiffs were entitled to indemnification, but stated that it would have a separate
hearing on the attorney hours and attorney fees, prior to which plaintiffs were to provide
defendants with unredacted billings.

        Thereafter, at a February 28, 2014 hearing, defendants stated that while Dr. Sherman’s
attorney brother handled the matter for an admittedly reduced rate for the vast majority of the
time (charging only $30,000 total), counsel seeking the instant attorney fees had nine attorneys
working on the same case for just over a six month period and were seeking far in excess of what
plaintiffs had paid in attorney fees for the majority of time spent on the case. Defendants further
indicated that the amount sought was excessive for a two day trial on damages where only two
witnesses were called, albeit experts. The judge ultimately awarded plaintiffs $250,000 in
attorney fees for their second counsel(s), $30,000 in attorney fees for Dr. Sherman’s brother, plus
costs for a total of $392,693.92 on their indemnification request and denied defendants’ request
for an evidentiary hearing on the issue.

        At the time it rendered its decision, the trial court had all of the information necessary to
determine whether the fees requested were reasonable. Pursuant to MRPC 1.5(a), “[a] fee is
clearly excessive when, after a review of the facts, a lawyer of ordinary prudence would be left
with a definite and firm conviction that the fee is in excess of a reasonable fee.” MRPC 1.5(a)
also provides a nonexhaustive list of factors to consider when determining if a fee is
unreasonable and, therefore, clearly excessive. These factors include:

       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;

       (2) the likelihood, if apparent to the client, that the acceptance of the particular
       employment will preclude other employment by the lawyer;

       (3) the fee customarily charged in the locality for similar legal services;

       (4) the amount involved and the results obtained;



                                                -10-
       (5) the time limitations imposed by the client or by the circumstances;

       (6) the nature and length of the professional relationship with the client;

       (7) the experience, reputation, and ability of the lawyer or lawyers performing the
       services; and

       (8) whether the fee is fixed or contingent. MRPC 1.5(a). [Speicher v Columbia
       Tp Bd of Election Com’rs, 299 Mich App 86, 94–95; 832 NW2d 392 (2012)
       (quotation marks omitted).]

Defendants’ request for an evidentiary hearing was based primarily on their claim that the fees
requested were unreasonable. This claim was premised, in turn, on their claim that the time
involved was not commensurate with the amount charged when compared with the amount of
attorney fees defense counsel charged and the amount of fees plaintiffs’ first counsel, (Dr.
Sherman’s brother) charged. The briefs submitted by plaintiffs outlined all of the factors set
forth above, in detail, and contained a detailed billing. A comparison to prior counsel’s or
opposing counsel’s bill is not one of the factors. And, defendants do not take issue with any
particular line billing, hourly rate, the experience of counsel, or any other relevant factor.
Defendants identify nothing that was not borne out in the record that required an evidentiary
hearing. Moreover, the trial court did consider plaintiffs’ arguments concerning the
reasonableness of the fees requested, as indicated by its award of less than the fees requested.
Thus, the trial court did not abuse its discretion in denying plaintiffs’ request for an evidentiary
hearing, nor did it err in awarding the amount of fees that it did.

                                  C. Case Evaluation Sanctions

       Defendants contend that the trial court erred in granting an additional $25,000 in case
evaluation sanctions to Garden City Hospital. We agree.

        A trial court's decision whether to grant case-evaluation sanctions under MCR 2.403(O)
presents a question of law, which this Court reviews de novo. Smith v Khouri, 481 Mich 519,
526; 751 NW2d 472 (2008). However, we review the amount of case evaluation sanctions
awarded for an abuse of discretion. Peterson v Fertel, 283 Mich App 232, 239; 770 NW2d 47
(2009).

       MCR 2.403(O) governs case evaluation sanctions and provides, in relevant part, as
follows:

       Rejecting Party's Liability for Costs.

       (1) If a party has rejected an evaluation and the action proceeds to verdict, that
       party must pay the opposing party's actual costs unless the verdict is more
       favorable to the rejecting party than the case evaluation. However, if the
       opposing party has also rejected the evaluation, a party is entitled to costs only if
       the verdict is more favorable to that party than the case evaluation.

       (2) For the purpose of this rule “verdict” includes,

                                                -11-
       (a) a jury verdict,

       (b) a judgment by the court after a nonjury trial,

       (c) a judgment entered as a result of a ruling on a motion after rejection of the
       case evaluation.

                                                 ***

       (6) For purposes of this rule, actual costs are

       (a) those costs taxable in any civil action, and

       (b) a reasonable attorney fee based on a reasonable hourly or daily rate as
       determined by the trial judge for services necessitated by the rejection of the case
       evaluation.

       For the purpose of determining taxable costs under this subrule and under MCR
       2.625, the party entitled to recover actual costs under this rule shall be considered
       the prevailing party.

                                                 ***

       (8) A request for costs under this subrule must be filed and served within 28 days
       after the entry of the judgment or entry of an order denying a timely motion

       (i) for a new trial,

       (ii) to set aside the judgment, or

       (iii) for rehearing or reconsideration.

        It is undisputed that Garden City Hospital was granted summary disposition in its favor
on defendants/third-party plaintiffs’ third-party claims against it. Thereafter, Garden City
Hospital moved for an award of case evaluation sanctions in its favor and the trial court granted
the motion, awarding Garden City Hospital $4,865.20 in a June 2010 order. Defendant/third-
party plaintiffs appealed the summary disposition decision as well as the case evaluation sanction
award to this Court, both of which this Court rejected in its May 30, 2013 opinion. In a January
2014 motion, Garden City Hospital requested additional case evaluation sanctions, arguing that it
had incurred additional costs and fees associated with defendants/third-party plaintiffs’ rejection
of the case evaluation award. According to Garden City Hospital, it had to undertake significant
efforts to collect on its judgment against defendants/third-party plaintiffs and that it was seeking
additional attorney fees and costs under MCR 2.403 that were incurred in connection with post-
trial/post-judgment proceedings (excluding appellate attorney fees and costs). The trial court
granted the motion and awarded Garden City Hospital its requested additional $25,000.00 in case
evaluation sanctions.



                                                 -12-
         MCR 2.403(O)(8) specifically requires that a request for case evaluation sanctions must
be filed and served within 28 days after of the judgment. Garden City Hospital did not move for
additional fees until more than seven months after this Court’s May 2013 opinion affirming the
initial judgment and award of case evaluation sanctions in favor of Garden City Hospital. The
motion was thus untimely and should have been denied.

        Moreover, MCR 2.403(O) is a trial-oriented court rule. Haliw v City of Sterling Hts, 471
Mich 700, 711; 691 NW2d 753 (2005). The purpose of case evaluation sanctions is to shift the
financial burden of trial onto the party who demands a trial by rejecting a proposed case
evaluation award. Allard v State Farm Ins Co, 271 Mich App 394, 398; 722 NW2d 268 (2006).
Garden City Hospital incurred no additional trial-related or trial oriented fees after its original
award of case evaluation sanctions. The award of additional case evaluation sanctions was an
error of law and must be reversed.

                                Docket No.’s 323278 and 324569

                                      A. July 31, 2014 Order

       Defendants argue that this Court should reverse the trial court’s July 31, 2014 order
addressing the Shirley T. Sherrod, M.D. P.C. Target Benefit Pension Plan and Trust (“the
Trust”). We disagree.

        After plaintiffs obtained a judgment against defendants, they began collection
proceedings to satisfy the judgment. Plaintiffs learned that defendants had an interest in the
Trust and sought to discover the exact nature of her interest in the same, as well as the amount,
with allegedly little cooperation from defendants. Plaintiffs thus sought an order from the trial
court enjoining defendants from transferring or disposing of assets from the Trust and
compelling them to turn over records related to the Trust. Despite defendants’ response that the
Trust was a pension plan subject to ERISA and thus not simply defendants’ monies, nor subject
to garnishment, the trial court entered an order on July 31, 2014, requiring defendants to disclose
the financial institution where the Trust was held and the amount of money in the Trust. The
trial court further ordered that if the funds were not in a Michigan financial institution, that they
should be deposited in a Michigan institution within seven days with all records regarding the
Trust being turned over to plaintiffs and prohibiting defendants and anyone acting on their behalf
from selling, transferring, concealing, or otherwise disposing of any Trust assets until further
order of the court.

       We review a trial court's discovery orders for abuse of discretion. Traxler v Ford Motor
Co, 227 Mich App 276, 286; 576 NW2d 398 (1998).

       Pursuant to MCL 600.6104:

       After judgment for money has been rendered in an action in any court of this
       state, the judge may, on motion in that action or in a subsequent proceeding:

       (1) Compel a discovery of any property or things in action belonging to a
       judgment debtor, and of any property, money, or things in action due to him, or
       held in trust for him;

                                                -13-
       (2) Prevent the transfer of any property, money, or things in action, or the
       payment or delivery thereof to the judgment debtor;

       (3) Order the satisfaction of the judgment out of property, money, or other things
       in action, liquidated or unliquidated, not exempt from execution;

       (4) Appoint a receiver of any property the judgment debtor has or may thereafter
       acquire; and

       (5) Make any order as within his discretion seems appropriate in regard to
       carrying out the full intent and purpose of these provisions to subject any
       nonexempt assets of any judgment debtor to the satisfaction of any judgment
       against the judgment debtor.

       The court may permit the proceedings under this chapter to be taken although
       execution may not issue and other proceedings may not be taken for the
       enforcement of the judgment. It is not necessary that execution be returned
       unsatisfied before proceedings under this chapter are commenced.

        When, in early 2014 (after judgment had been entered in their favor), plaintiffs moved to
enjoin defendants from moving any trust assets and for records related to the trust, they attached
documents to their motion showing that in November 2010, Dr. Sherrod had a retirement cash
management account in the name of Shirley T. Sherrod MD, PC with a value of approximately
$1.7 million dollars. On May 24, 2011, Dr. Sherrod filed documents with the bankruptcy court
claiming an interest in a pension with a balance of $150,000 and an IRA with a balance of
$75,000. On March 27, 2014, Dr. Sherrod filed documents with the bankruptcy court claiming
an interest in a pension account (appearing to be the Trust) with a balance of $500,000 and an
IRA with a balance of $75,000.

        In response to plaintiffs’ motion, defendants made assertions regarding the Trust account,
but attached no documents to support their position. Defendants did not even provide an
affidavit. It is, at this point, not clear whether the Trust is, as simply asserted by defendants,
exempt from execution, and the order does little more than require defendants to provide
information to allow such a determination and to prevent any transfer of Trust assets until the
determination may be made.

        Defendants assert that under both Michigan and federal law, a judgment creditor is
precluded from executing on a qualified pension plan. While that may be true, MCL 600.6104
explicitly provides that “[t]he court may permit the proceedings under this chapter to be taken
although execution may not issue and other proceedings may not be taken for the enforcement of
the judgment.” Given the lack of any meaningful argument or support from defendants, the fact
that plaintiffs had an outstanding judgment against defendants at the time the July 31, 2014 order
was issued, the fact that the order did not call for satisfaction of the judgment out of the Trust,
and the explicit language of MCL 600.6104, the trial court did not abuse its discretion in issuing
the order.

                                   B. October 22, 2014 Order


                                               -14-
        Defendants next contend that the trial court’s October 22, 2014 order finding Dr. Sherrod
in contempt of court for violating the July 31, 2014 order should be vacated because (1) entry of
the July 31, 2014 order was erroneous; (2) any violation of the order by Dr. Sherrod was not
wilful. We disagree.

        Individuals who violate court orders are subject to contempt proceedings. In re Contempt
of Dorsey, 306 Mich App 571, 583; 858 NW2d 84 (2014). Michigan courts of record have the
inherent common-law right to punish all contempts of court. In re Contempt of Robertson, 209
Mich App 433, 436; 531 NW2d 763 (1995). Three sanctions are available to a court to remedy
contemptuous behavior, the first of which concerns criminal contempt and the latter two which
concern civil contempt: (1) criminal punishment to vindicate the court's authority, (2) coercion,
to force compliance with a court order, and (3) compensatory relief for the complainant. In re
Contempt of United Stationers Supply Co, 239 Mich App 496, 499; 608 NW2d 105 (2000). For
criminal contempt, two elements must be proven beyond a reasonable doubt: “(1) that the
individual engage in a wilful disregard or disobedience of the order of the court, and (2) that the
contempt must be clearly and unequivocally shown.” In re Contempt of Dorsey, 306 Mich App
at 591. “Civil contempt proceedings seek compliance through the imposition of sanctions of
indefinite duration, terminable upon the contemnor's compliance or inability to comply.” In re
Moroun, 295 Mich App 312, 331; 814 NW2d 319 (2012). We review the court's issuance of an
order of contempt for abuse of discretion. Deal v Deal, 197 Mich App 739, 743; 496 NW2d 403
(1993).

        It is not clear whether the trial court’s contempt order was criminal or civil as it simply
states that “Shirley T. Sherrod and Shirley T. Sherrod, P.C. are held in contempt of court for
failing to comply with this court's order of July 31, 2014.” At the hearing on plaintiffs’ show
cause motion, the trial court stated that it was granting plaintiffs’ motion due to Dr. Sherrod’s
failure to disclose the location of the Trust funds. Defendants’ argument that Dr. Sherrod’s
failure to comply with the trial court’s order was not wilful suggests their belief that Dr. Sherrod
was held in criminal contempt. However, the fact that there appears to be no criminal
punishment ordered would suggest that the contempt order would most likely be civil in nature.

        To support her claim that any noncompliance was unintentional, defendants direct this
Court to a letter sent to Mr. Conger, who purportedly had some authority over the Trust, to assist
in complying with the trial court’s July 31, 2014 order. Mr. Conger responded that the sought
information was protected from disclosure under ERISA and that he would not, as a result, be
able to assist. At a hearing held on plaintiffs’ show cause motion, defendants relied on Mr.
Conger’s response and asserted that defendants did not know where the Trust monies were
located. Defendants’ assertions regarding her lack of knowledge concerning the Trust were not
supported by so much as an affidavit. If Dr. Sherrod created this Trust, it is nonsensical for her
to claim that she does not know where the monies are or how much is in it and that she is without
any means to obtain such information on accounts held in her or her business’s name. In fact,
she did not assert that she is without the means to obtain such information. She simply asserted
that Mr. Conger would not assist in providing such information. Based upon the record before
the trial court, it did not abuse its discretion in finding Dr. Sherrod in contempt of court for
failing to disclose the location of the Trust funds.



                                               -15-
       In docket no. 320689, we affirm the trial court’s award of attorney fees and expenses
under the indemnification provision of the parties’ purchase agreement, but reverse in all other
respects and remand for a new trial consistent with this opinion. In docket no. 323278 and
324569, we affirm. We do not retain jurisdiction.



                                                           /s/ Deborah A. Servitto
                                                           /s/ Kurtis T. Wilder
                                                           /s/ Mark T. Boonstra




                                             -16-